DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat-generating component (e.g. a power module for an inverter, etc.), cooler (e.g. a heat sink or radiator comprising fins) in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-14 recite wherein “the separation surface approaches a side surface of the casing on the machine room side as the separation surface gets closer to the back surface” which renders claims 8-14 indefinite as it is unclear how a separation surface an approach a side surface, and it is unclear how a separation surface can “get closer” to a back surface. Claims 8-14 is interpreted such that the separation surface is curved (e.g. relative to a side surface and a back surface of the casing).
Claims 9-11 recites “the fins on the back surface side” and “the fins on the front surface side” but there is insufficient antecedent basis for this limitation in the claim, as claim 9, depending from claim 8, only recites “a plurality of fins”. Similarly, claims 10-11 recite “the fins on the back surface side of the center”, “the fin closest to the front surface”, etc.… wherein there is insufficient antecedent basis for these limitations. 
Claim 13 recites “lower” which renders claim 13 indefinite as it is unclear what the recitation lower refers to. Claim 13 is interpreted such that the fins at a portion not directly below the first power module and the second power module are shorter (e.g. relative to the control board) than any one of the fins installed directly below the first power module and the second power module (see Fig. 11 of the present application).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimaoka (US 2010/0294466).
Regarding claim 8,
Referring to Figs. 6-12, Shimaoka teaches an outdoor unit 110 comprising: a casing 111 with an inlet 123A formed in a back surface 123 (wherein surface 123 curves around to the back of casing 111) and an outlet 111B formed in a front surface; a fan 114 accommodated in the casing to draw in air from the inlet and blow out the air from the outlet; a compressor accommodated in the casing to compress a refrigerant (see par. 76); a heat exchanger 112 accommodated in the casing to cause heat exchange between the refrigerant and the air; a partition plate 122 partitioning an interior of the casing into a machine room B in which the compressor is installed and a blower room A in which the fan is installed; a control board 180 (see par. 77) installed horizontally on a top of the partition plate across the machine room and the blower room (see par. 78); an electric component box 116 covering the control board; a heat-generating component 196 installed on the blower room A side of the control board to drive the compressor and the fan (see par. 108); a cooler 117 connected to the heat-generating component and including a plurality of fins exposed from the electric component box (see par. 107); and an electronic component 195 installed on the machine room B side of the control board (see par. 108), wherein the electric component box includes a housing chamber 191 housing the electronic component 195, the housing chamber is formed by surfaces including a separation surface (e.g. surfaces 183 or 187) facing the machine room side (see pars. 101, 105), and the separation surface approaches a side surface of the casing on the machine room side as the separation surface gets closer to the back surface (e.g. wherein the surfaces 183 or 187 are curved).
Regarding claim 12,
Shimaoka teaches wherein the heat-generating component includes a first power module and a second power module having a smaller power loss than the first power module (e.g. an inverter and bridge diode, see par. 108), the cooler connects the first power module and the second power module (see Fig. 10B), the plurality of fins is placed directly below the first power module and the second power module (see Fig. 10B), the first power module is installed on the back surface side of the center (e.g. the side relatively closest to the inlet 123A), and the second power module is installed on the front surface side of the center (e.g. the side relatively further from inlet 123A).
Regarding claim 14,
Shimaoka an air conditioner comprising: the outdoor unit according to claim 8; and an indoor unit connected to the outdoor unit via refrigerant piping (see par. 39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka in view of FUJIWARA (JP200164773A).
Regarding claim 9,
Shimaoka teaches wherein the plurality of fins has main surfaces facing the front surface (not labeled), and the electronic component is higher than the lowest fin of the plurality of fins (see Fig. 10B) but does not teach wherein the lowest fin of the fins on the back surface side of a center of the cooler as viewed from the front surface (e.g. fins on an upstream side of an air flow) is higher than the highest fin of the fins on the front surface side of the center of the cooler as viewed from the front surface (e.g. fins on a downstream side of an airflow).
Referring to Fig. 1, Fujiwara, directed to a conventional cooler (e.g. a heat sink or radiator) teaches that it is known in the art to comprise a cooler 1 wherein fins 3 are taller (higher) along an upstream side of an air flow 5 and shorter along a downstream side of the airflow 5 (see pars. 17-18). 
Referring to par. 18, Fujiwara teaches that because the heat radiation area (e.g. height of the fins) is distributed according to a temperature difference between temperature (of the fins) and the airflow 5, the configuration shown in Fig. 1 more efficiently radiates heat (see pars. 17-18). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shimaoka by Fujiwara with the motivation of more efficiently radiating heat. 
Regarding claim 10,
Shimaoka as modified above teaches wherein an average height of the fins on the back surface side of the center is higher than an average height of the fins on the front surface side of the center  (see Fujiwara, Fig. 1).
Regarding claim 11,
Shimaoka as modified above teaches wherein the plurality of fins is increased in height from the fin closest to the front surface toward the fin closest to the back surface (see Shimaoka, Fig. 1).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka in view Ogawa (JP2008261508A).
Regarding claim 13, 
Shimaoka does not teach wherein the fins at a portion not directly below the first power module and the second power module are lower than any one of the fins installed directly below the first power module and the second power module.
Ogawa, directed to an electrical component box for an air conditioner, teaches wherein the fins  6 at a portion not directly below a first power module 5 (and a second power module, also labeled as 5) are lower than any one of the fins installed directly below the first power module and the second power module (see Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shimaoka by Ogawa such that wherein the fins at a location of higher heat are given more surface area to dissipate heat, while fins at a location of lower heat generation are given less surface area to dissipate heat, and thereby reducing the material used at area of less heat generation and obtaining the advantage of saving component costs. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naito teaches an electrical component box which partitions an outdoor unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763